GRIFFIN, J.
The City of Cocoa appeals an order denying it a temporary injunction in a dispute over ownership of certain patents.
We have made a thorough review of the law governing the issues presented and find no basis to reverse the denial of the temporary injunction. We note, however, that the lower court’s determination that “patent numbered 5,788,843 (August 4, 1998) belongs to the defendants and not the City of Cocoa .... ” is valid only for purposes of the order appealed and is the ultimate issue to be decided at trial on the merits.
AFFIRMED.
COBB and GOSHORN, JJ„ concur.